DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gabrielle Gelozin on 3/23/2021.

The application has been amended as follows: 
IN THE CLAIMS:
1. (Currently amended) A fuel system comprising: 
a fuel supply system; 
a plurality of fuel nozzles connected in fluid communication with the fuel supply system to supply fuel from a fuel source to be issued for combustion from the plurality of fuel nozzles; and 
a cooling system;
wherein the fuel supply system comprises: 
a first fuel manifold connected in fluid communication with a first subset of the plurality of fuel nozzles to supply fuel from the fuel source to be issued for combustion from the first subset of the plurality of fuel nozzles; and 
a second fuel manifold connected in fluid communication with a second subset of the plurality fuel nozzles to selectively supply fuel from the fuel source to be issued for combustion from the second subset of fuel nozzles of the plurality of fuel nozzles with the second subset of fuel nozzles staged on, wherein each of the fuel nozzles of the second subset includes a cooling circuit in addition to a fuel circuit for issuing fuel from the second fuel manifold for combustion, wherein the cooling circuit includes an inlet and an outlet, wherein the inlet is in fluid communication with the cooling system for circulation of coolant through the cooling circuit and back to the cooling system out the outlet of the cooling circuit for cooling the fuel circuit with the fuel circuits of the second subset of fuel nozzles staged off;
wherein each of the fuel nozzles of the first subset does not include a cooling circuit connected to the cooling system in addition to having the fuel circuit.

3-6 and 10-11. Canceled
second subset 
a nozzle body defining a longitudinal axis including an air passage; 
wherein the fuel circuit is radially outboard from the air passage with respect to the longitudinal axis, the fuel circuit extending from a fuel circuit inlet to a fuel circuit annular outlet, wherein the fuel circuit is defined between a fuel circuit inner wall and a fuel circuit outer wall, wherein at least a portion of the fuel circuit outer wall is radially outboard from the fuel circuit inner wall with respect to the longitudinal axis; and 
wherein the cooling circuit is defined within at least one of the fuel circuit inner wall and the fuel circuit outer wall, wherein the cooling circuit extends from an axial position proximate the fuel circuit inlet to an axial position proximate the fuel circuit outlet.

13. (Currently amended) A fuel system as recited in claim 1, wherein each fuel nozzle of the second subset includes a nozzle body defining a longitudinal axis, wherein the nozzle body includes an outer air passage defined radially outboard of the fuel circuit with respect to the longitudinal axis, and wherein the outer air passage is defined between a fuel circuit outer wall and an outer air passage wall, and wherein the outer air passage is a converging non-swirling outer air passage.

14. (Currently amended) A fuel system as recited in claim 1, wherein the cooling system is configured to cool the second subset second subset 

15. (Currently amended) A fuel system as recited in claim 1, wherein the cooling system is configured to circulate fluid in the cooling circuits prior to start up to help cool residual soakback or preheat the second subset 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
the prior art of record does not show nor fairly render obvious the combination set forth in the currently amended independent claims 1 and 9; in particular:
“wherein each of the fuel nozzles of the first subset does not include a cooling circuit connected to the cooling system, in addition to having the fuel circuit.”
The prior art of record do not separately teach or teach in an obvious combination the above claim limitations along with the other limitations in the independent claims. In closest prior art Lavie, all of the fuel nozzles have a cooling circuit fluidly connected to the cooling system.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359.  The examiner can normally be reached on M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/A.J.H./Examiner, Art Unit 3741                                                                                                                                                                                                        

/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741